Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a faucet comprising: a body; a supply pipe; a fitting sleeve including a hollow connection tube having multiple protrusions separately formed on an inner wall of a through hole, and multiple guiding slots, wherein a respective guiding slot is defined between any two adjacent protrusions; a flexible hose slidably accommodated in the supply pipe, having a joining portion including a stop ridge formed thereon; a guide element configured to rotatably and movably fit with an outer wall of the joining portion of the flexible hose, wherein the guide element further includes multiple first ribs separately arranged around the guide element, and the guide element includes a first toothed portion successively formed on a bottom thereof; a slide member formed in a hollow tube shape, slidably received in the connection tube, and including an inner wall of a top connected with the joining portion of the flexible hose, multiple second ribs separately arranged on an outer wall of the top of the slide member, a second toothed portion formed on the top of the multiple second ribs, and a protruded tab extending around a bottom of the slide member, contacting with and sliding along the inner wall of the connection tube; and a spring accommodated in the connection tube and fitted on outer sides of the flexible hose and the slide member, wherein a first end of the spring abuts against the shoulder of the upper end of the receiving orifice, and a second end of the spring contacts with the protruded tab of the bottom of the slide member.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-5 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754